Citation Nr: 1715042	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lower back disorder, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1959 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to service connection for a lower back disorder, to include degenerative disc disease of the lumbar spine, is remanded to the Agency of Original Jurisdiction (AOJ) because, in January 2017, he requested to testify at a hearing before a Veterans Law Judge (VLJ) via videoconference.  See 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a videoconference hearing at the RO on the issue of entitlement to service connection for a lower back disorder, to include degenerative disc disease of the lumbar spine, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




